DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
 “coolant supply passages and … coolant exhaust passages” found in at least claim 3, 
“the coolant supply cooling passages have an open end and a closed end opposite the open end” found in at least claim 4, 
“coolant exhaust cooling passages have an open end and a closed end opposite the open end” found in at least claim 6, 
“the first plurality of switch bars, the second plurality of switch bars, and the third plurality of switch bars have apertures through which the coolant may enter and exit” found in at least claim 8, 
 “heat sinks located proximate to the apertures” found in at least claim 10, 
 “the coolant supply cooling passages have an open end and a closed end opposite the open end and wherein the coolant is forced into the open end of the coolant supply cooling passages” found in at least claim 16,
“coolant exhaust cooling passages have an open end and a closed end opposite the open end, wherein the coolant is forced out of the open end of the coolant exhaust cooling passages” found in at least claim 17,
“providing a plurality of liquid cooled bars in the plurality of cooling passages respectively” found in at least claim 19
“circulating a liquid comprising the coolant in the plurality of liquid cooled bars” found in at least claim 20
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 15, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Re. claims 3 and 15: the “a first portion of plurality of the cooling passages comprise coolant supply cooling passages and a second portion of the plurality of cooling passages comprise coolant exhaust cooling passages” is not described in the specification sufficiently. It is unclear how any particular number of passages can be made to be supply passages and a different particular number of passages can be made to be exhaust passages because based on the description. The description merely discloses interstice spaces between components as being the cooling passages. There is no mention of how any particular space can be controlled to be a coolant supply passage as opposed to a coolant exhaust passage. One of ordinary skill would not have known which passages would be supply passages and which passages would be exhaust passages. From the written description, there may be interstitial spaces in the center of the stack which would then allow coolant to pass unwanted between supply and exhaust passages which, in turn, may change supply passages to be exhaust passages or may change exhaust passages to be supply passages. One of ordinary skill would not have known, how to prevent the mixing of supply and exhaust passages because they are only disclosed as being interstice spaces between switch bars. The specification gives no working examples.
Re. claim 10: the “first plurality of switch bars, the second plurality of switch bars, and the third plurality of switch bars have heat sinks located proximate to the apertures” are not described in the specification. It is unclear if the location of the claimed heat sinks is internal or external to the switch bars, if the heat sinks are attached to any particular portion of the switch bars, the shape, material, size of the heat sinks and how close to the apertures they are positioned. Further, if the heat sinks are inside the switch bars, it is unclear how the coolant would remove heat from the heat sinks. One of ordinary skill would not have known the flow directions of the apertures or the placement of the heat sinks given the specification, nor would one of ordinary skill have known a size or shape of the heat sinks without undue experimentation because no guidance is presented. No working examples are present in the specification. 
Re. claim 19: the “plurality of liquid cooled bars in the plurality of cooling passages” is not described in the specification. It is unclear the shape, type, material, size, of these liquid cooled bars. The route of coolant and how the coolant will cool the electronic components in the device are also unclear and description is not provided in the specification. It is also unclear how the liquid coolant would be prevented from interacting with the electronic components to cause short circuits and the system would be kept liquid tight and sealed. One of ordinary skill would not have known the shape or size of the claimed liquid cooled bars, the flow direction, how a liquid cooled bar can be supplied with the cooling liquid, or where the heat is transferred to after the heat is captured by the liquid without undue experimentation because no guidance is presented. No working examples are present in the specification.
Re. claim 20: the “circulating a liquid comprising the coolant in the plurality of liquid cooled bars” is not described in the specification. It is unclear how the coolant would be circulated, through gravity, pump, pressure, natural convection or other methods. There is no apparatus to circulate a liquid disclosed in the specification. The composition of the coolant is also unknown. No particular coolant or liquid is recited in the specification.  One of ordinary skill would not have known how to circulate the liquid comprising the coolant, where the coolant goes after flowing through the liquid cooled bars, how heat is released from the circulated liquid, or even if the liquid itself is the coolant or if the liquid has some type of added component which is considered the coolant without undue experimentation because no guidance is presented. No working examples are present in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaveneaud et al. (US 3,614,330)  in view of Fried (US 2017/0234623 A1).

Re. claims 1 and 18: Chaveneaud discloses an apparatus comprising:
a first plurality of switch bars (A) each comprising a first switch type arranged parallel (Z direction) to one another; (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32)
a second plurality of switch bars (B) each comprising a second switch type arranged parallel (X direction) to one another; (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32)
a third plurality of switch bars (T) each comprising a third switch type arranged parallel (Y direction) to one another, (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32)
wherein the first plurality of switch bars are oriented parallel to a first axis (Z-Axis), wherein the second plurality of switch bars are oriented parallel to a second axis (X-Axis) which is orthogonal to the first axis, and wherein the third plurality of switch bars are threaded through a first subset of gaps left between the first plurality of switch bars and the second plurality of switch bars in a third axis (Y-Axis), the third axis being orthogonal to both the first axis and the second axis; and (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32, col. 7 ln. 43-71)
a plurality of cooling passages (openings/spaces between A, B, and T switches which would allow a cooling air to flow) wherein the plurality of cooling passages comprises a second subset of gaps left between the first plurality of switch bars and the second plurality of switch bars (gaps between A and B). (see fig. 3, 8)
Chaveneaud fails to disclose:
Wherein the passages are configured to supply a coolant to the apparatus and to exhaust the coolant from the apparatus wherein the coolant passes through the first plurality of switch bars, the second plurality of switch bars, and the third plurality of switch bars.
However, Fried discloses:
An electronics enclosure (100) comprising a cooling system (132-135) configured to supply a coolant (cooling air in) to the apparatus and to exhaust the coolant (cooling air out) from the apparatus wherein the coolant passes through the plurality of electronic components (131, 136). (see fig. 1, 5; para. 0127-0128)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling system using fans or liquid cooling as disclosed by Fried to the apparatus of Chaveneaud. One of ordinary skill would have been motivated to do this in order to efficiently cool electronics housed in the apparatus by means an energy efficient heat transfer system. (Fried para. 0003-0005)

Re. claim 2 Chaveneaud discloses wherein the plurality of cooling passages are parallel to the third plurality (Y) of switch bars. (see fig. 3, 8)

Re. claim 3: Fried discloses wherein a first portion of plurality of the cooling passages comprise coolant supply cooling passages (bottom portion of housing) and a second portion of the plurality of cooling passages comprise coolant exhaust cooling passages (top portion of housing). (see fig. 5)

Re. claim 4: Fried discloses wherein the coolant supply cooling passages (bottom portion of housing) have an open end (cooling air in) and a closed end (right side of bottom portion) opposite the open end. (see fig. 5)

Re. claim 5: Fried discloses wherein the coolant (air) is forced into the open end of the coolant supply cooling passages (forced by fans 135). (see fig. 5; para. 0127, 0128)

Re. claim 6: Fried discloses wherein the coolant exhaust cooling passages (top portion of housing) have an open end (cooling air out) and a closed end (left side of top portion) opposite the open end. (see fig. 5)

Re. claim 7: Fried discloses wherein the coolant (air) is forced out of the open end of the coolant exhaust cooling passages (forced by fans 135). (see fig. 5; para. 0127, 0128)

Re. claim 8: Chaveneaud discloses wherein the first plurality of switch bars (A), the second plurality of switch bars (B), and the third plurality of switch bars (T) have apertures through which the coolant enters and exits. (see fig. 3) (apertures between the individual switch bars are the apertures in the plurality where natural convection can inherently cause cool air to enter from the bottom and hot air to exit from the top of the switch bars)

Re. claim 9: Chaveneaud discloses wherein the apertures are sized to regulate the volume of coolant through the apparatus. (see fig. 3) (the space between the switch bars inherently regulates a maximum volume of air that can flow through each aperture and thus regulates the flow through the apparatus)

Re. claim 10: Chaveneaud fails to disclose:
wherein the first plurality of switch bars, the second plurality of switch bars, and the third plurality of switch bars have heat sinks located proximate to the apertures.
However, Fried discloses:
wherein the electronic components have heat sinks (110) located proximate to the apertures (holes in 109). (See fig. 1, 2; para. 0120)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add heat sinks to the switch bars of Chaveneaud as taught by Fried. One of ordinary skill would have been motivated to do this in order to spread heat and remove heat from the heat producing components of the apparatus. (Fried para. 0119)

Re. claim 14: Chaveneaud discloses an apparatus comprising:
a first plurality of switch bars (A) each comprising a first switch type arranged parallel to one another along a first axis (z-axis): (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32)
a second plurality of switch bars (B) each comprising a second switch type arranged parallel to one another along a second axis (Y-axis) orthogonal to the first axis; (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32)
a third plurality of switch bars (T) each comprising a third switch type arranged parallel to one another along a third axis (x-axis) orthogonal to both the first axis and the second axis, (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32)
wherein the third plurality of switch bars are threaded through a first subset of gaps left between the first plurality of switch bars and the second plurality of switch bars in a third axis, wherein the first plurality of switch bars are adjacent to and connected to the second plurality of switch bars, and wherein the second plurality of switch bars are adjacent to and connected to the third plurality of switch bars; and (see fig. 3; col. 5 ln. 55 – col. 6 ln. 32, col. 7 ln. 43-71)
a plurality of cooling passages (openings/spaces between A, B, and T switches which would allow a cooling air to flow) wherein the plurality of cooling passages comprises a second subset of gaps left between the first plurality of switch bars and the second plurality of switch bars (gaps between A and B). (see fig. 3, 8)
Chaveneaud fails to disclose:
Wherein the passages are configured to supply a coolant to the apparatus and to exhaust the coolant from the apparatus wherein the coolant passes through the first plurality of switch bars, the second plurality of switch bars, and the third plurality of switch bars; and
However, Fried discloses:
An electronics enclosure (100) comprising a cooling system (132-135) configured to supply a coolant (cooling air in) to the apparatus and to exhaust the coolant (cooling air out) from the apparatus wherein the coolant passes through the plurality of electronic components (131, 136); and (see fig. 1, 5; para. 0127-0128)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling system using fans or liquid cooling as disclosed by Fried to the apparatus of Chaveneaud. One of ordinary skill would have been motivated to do this in order to efficiently cool electronics housed in the apparatus by means an energy efficient heat transfer system. (Fried para. 0003-0005)

Re. claim 15: Fried discloses wherein a first portion of plurality of the cooling passages comprise coolant supply cooling passages (bottom portion of housing) and a second portion of the plurality of cooling passages comprise coolant exhaust cooling passages (top portion of housing). (see fig. 5)

Re. claim 16: Fried discloses wherein the coolant supply cooling passages (bottom portion of housing) have an open end (cooling air in) and a closed end (right side of bottom portion) opposite the open end; (see fig. 5)
wherein the coolant (air) is forced into the open end of the coolant supply cooling passages (forced by fans 135). (see fig. 5; para. 0127, 0128)

Re. claim 17: Fried discloses wherein the coolant exhaust cooling passages (top portion of housing) have an open end (cooling air out) and a closed end (left side of top portion) opposite the open end; (see fig. 5)
wherein the coolant (air) is forced out of the open end of the coolant exhaust cooling passages (forced by fans 135). (see fig. 5; para. 0127, 0128)

Re. claims 19-20: Chaveneaud fails to disclose:
providing a plurality of liquid cooled bars in the plurality of cooling passages.
circulating a liquid comprising the coolant in the plurality of liquid cooled bars.
However, Fried discloses:
providing a plurality of liquid cooled bars (203) in the plurality of cooling passages respectively; and (see fig. 22, 24; para. 0158, 0161)
circulating a liquid comprising the coolant in the plurality of liquid cooled bars.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two phase cooling in the apparatus comprising liquid and gas cooling as taught by Fried to the apparatus of Chaveneaud. One of ordinary skill would have been motivated to do this in order to provide more energy efficient two phase cooling to the apparatus to save on cooling costs in the apparatus. (Fried para. 0159)

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaveneaud in view of Fried as applied to claim 1 above, and further in view of Wong (US 2019/0246187 A1).

Re. claims 11-13: Chaveneaud and Fried fail to disclose:
wherein the first switch type comprises a leaf switch;
wherein the second switch type comprises a top of pod switch; and
wherein the third switch type comprises a top of fabric switch.
However, Wong discloses:
		A data center switch module (100) comprising a plurality of switches
wherein the first switch type comprises a leaf switch; (see fig. 1, 2; para. 0091-0092)
wherein the second switch type comprises a top of pod switch; and (see fig. 1, 2; para. 0032-0037)
wherein the third switch type comprises a top of fabric switch. (see fig. 1, 2; para. 0091, 0106-0112)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the switches of Chaveneaud leaf switches, top of pod switches, and top of fabric switches as taught by Wong. One of ordinary skill would have been motivated to do this in order to reduce costs associated in data switching equipment. (Wong para. 0007)

Response to Arguments
Applicant’s arguments, see page 8, filed 10 February 2021, with respect to the objection to the drawings have been fully considered but are not persuasive. Applicant argues that the amendments to claims 1, 14, and 18 have overcome the objections. The Examiner respectfully disagrees. The drawings still fail to show limitations found in at least claims 3, 4, 6, 8, 10, 16, 19, and 20. The objections to the drawings are maintained.
Applicant’s arguments, see page 9, filed 10 February 2021, with respect to the rejection of claims 3, 10, 15, and 19-20 under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention have been fully considered but are not persuasive. Applicant argues that the amendments to claims 1, 14, and 18 have overcome the objections. The Examiner respectfully disagrees. The amendments to the independent claims do not address the deficiencies of claims 3, 10, 15, and 19-20. The rejections of claims 3, 10, 15, and 19-20 under 35 U.S.C. 112(a) are maintained.
Applicant’s arguments, see pages 9-15, filed 10 February 2021, with respect to the rejection(s) of claim(s) 1-10 and 14-20 under 35 U.S.C. 103 as being unpatentable over Saeki in view of Fried have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chaveneaud in view of Fried. Applicant argues on pages 9-12 that Saeki fails to teach the newly added limitations to claims 1, 14, and 18. The Examiner agrees. However, Chaveneaud discloses these limitations. Applicant also argues on pages 12-15 that Fried fails to disclose the newly added limitations to claims 1, 14, and 18. The Examiner agrees. However, Chaveneaud discloses these limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feetenby (US 3,631,523) is a switching mechanism with a 3-dimensional matrix of components having openings between the plurality of rows and columns which could allow for a cooling airflow to flow therethrough. Is’Ao (US 3,816,676) also discloses a 3-dimensional matrix of switching components in the field of telephony which has openings between the plurality of rows and columns which could also accommodate a cooling airflow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 19, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835